Honorable Robert S. Calvert    Opinion No. C-687
Comptroller of Public Accounts
Capitol Station
Austin, Texas                  Re: Questions relative
                                     to College Building
                                     Bond Amendment,
                                     Article  VII, Sectior
                                     17 of the Texas Consti-
Dear Mr. Calvert:                    tut ion
      You have requested the opinion of this office
In regard to the following  questions relative  to
the College Building Bond Amendment, Article   VII,
Section 17 of the Texas Constitution:
    "1 .   What is the effective     date of the
           amendment?
     2.    Is the 54 tax levied      in 1965
           a.   To be shared by the 12 colleges that
                were sharing prior to November 2, or
           b.   To be shared by the 17 schools named
                In the amendment adopted November 21
           c.   If shared by the 17, does the sharing
                begin with the first   collection  by the
                county tax collector   in October, 1965
                or after the effective    date of the
                amendment?
                NOTE: Deposits to College Building
                      Fund 1958-1967 are $4.50l.q83.14
                      and Coiie e-Pklding   %&d'i9&8-
                      1957 are $ l&,395.97, as of March
                      31, 1966.




                            -3299-
Honorable    Robert S. Calvert,      page 2 (c-6&7    )


     3.     Delinquent   taxes :
            a.   Will the 12 schools (and not the 17)
                 continue to share collections of
                 delinquencies for lg58-64?
            b.   Will the 14 schools (and not the 12 nor
                 the 17) continue to share collection
                 of delinquencies  for 1948-1957?
                 If so, each county tax collector
                 will have to classify   collections.
                 (See Note in 2c above).
     4.     Does Arlington   State    share in the fund?

     5.     If the amount required to retire bonds (which
            is known) plus the amount required to retire
            notes outstanding    (which may or may not be
            known) equals more than the cash on hand plus
            the collections   from 1965 levy, how will the
            1966 and 1967 levy be divided?
     6.     If there is sufficient cash and 1965
            collections to retire bonds and notes
            outstanding November 2, how will the
            1966 and 1967 levies be distributed?

     7.     Can any of the original 12 schools or
            those added in the November 2 amendment
            issue notes after November 2, 1965?
     8.     Will the Comptroller be required         to
            establish a new fund series for:
            a.   The lo-cents   tax on assessment
                 rolls of January, 1966 to be
                 collected   October, 1966 and after
                 or
            b.   The 5-cents addition on assessment
                 rolls of January, 1966 and 1967 and
                 clear the remaining 5 cents Into funds




                               -3300-
Honorable    Robert S. Calvert,   Page 3 (c-687    )


                already established    by prior authority
                and obligated   to retire notes out-
                standing.
                In either "a" or "b" above, the entire
                10 cents is to go into new funds for
                taxes collected   on January, 1968
                Assessment Rolls.

     9.     Is the allocation    percentage computed as
            of June 1, 1966, to be applied to
            actual receipts   for the period ending
            May 30, 1972?
    10.     May funds other than those funds
            received from Ad Valorem Taxes be used
            to retire note obligations incurred
            under the College Building Amendment?
    11.     Can the State Comptroller be required
            to register  notes issued under the
            College Building Amendment?"
      It is axiomatic in interpreting     constitutional
provisions   that "when the significance    of a phrase
or clause is plainly    discoverable  from the words
thereof,   there is no reason to resort to rules
of construction    and effect  should be given to the
meaning thus ascertained.      Words will be con-
sidered to have been used in their natural sense
and ordinary signification,     unless the context indicates
the contrary".     12 Tex. Jur. 2nd, 362, Constitutional
Law, Sec. 14 and cases cited thereunder.
      Article VII, Section 17, of the Constitution  of
Texas, as adopted in 1965, is self-enacting   and apply-
ing the above axioms to the language used in the
amendment several of your questions can speedily be
resolved as the answers appear in clear and unambiguous
language therein.
     Your first   question,   regarding the effective
date of the amendment, is answered In the last
paragraph thereofi   whereinit      i&stated   that "It
shall become operative     or effective    upon Its adoption..."


                             -3301-
Honorable   Robert S. Calvert,     page 4 (c-687    )


The Constitutional amendment was adopted on the 19th
day of November, the date the election  returns were
canvassed. Wilson v. State, 15 Tex. Ct. A p
(1883); Attorney General's Opinion S-146 $!1954
                                             * '7"
      Your question four Is answered in the amend-
ment wherein it is stated that certain institutions
shall be eligible   to receive funds raised from the
ten cent tax levy and lists     the schools. The first
name on this list is "Arlington State College at
Arlington",   thus the answer to your question must
obviously   be in the affirmative.
      Your question eleven is answered in the
negative because there is no mention anywhere in
the amendment of any duty on the part of the
State Comptroller to register   "notes" issued
under terms of the amendment. The duty of
the State Comptroller to register    bonds issued
under 'the amendment is set out in the second para-
graph thereof,   but no similar duty is imposed
as to notes.
         In regard to your seventh question,        we
again need only to look at the clear language
of the November, 1965 amendment, By Its
specific     terms It acts to "supersede and repeal
the former provisions         of this Section."     Thus
the on1 authority          to issue notes would have
to be  + ound in the November, 1965 amendment
after its adoption by the people.            In the
tecond paragraph we find the following           language:
  . . ..the governing board of each such institu-
tion of higher learning is fully authorized to
pledge all or any part of said funds allotted            to
such institutions        as hereinafter   provided,   to
secure bonds or notes . ...".         (emphasis added).     Go-
ing further we find that no funds shall be allo-
cated, i.e.      allotted,    under the November 1965
amendment until June 1, 1966.           Until such allotment
is made it is clear that none of the schools named
in the amendment can issue any notes under its terms.
      As to your tenth question,  there is no duty
imposed on the State Comptroller under Article   VII,
Section 17 regarding any funds other than those
received from Ad Valorem Taxes and we therefore
treat this question as superfluous.
                           -3302-
Honorable    Robert S. Calvert,   page 5 (c-687 )


      The remainder of your questions we have con-
solidated   for purposes of clarity and brevity into
the following:
     1.     Should the proceeds of the five
            cent tax levied for the year 1965
            be allocated    among the twelve
            colleges   sharing in such proceeds
            prior to the amendment of November,
            1965, or among the seventeen institu-
            tions named in the amendment?
     2.     Upon what basis should delinquent
            taxes collected  for the years 1948
            through 1965 be distributed   (allocated),
            and should the same basis be used
            in the future for delinquent collections
            for the years 1966 through 1978?

     3.     How should the proceeds from the ten
            cent tax be allocated  among the seven-
            teen schools named in the amendment
            of November, 1965?
      Turning first  to the matter of the distri-
bution of the proceeds of the five cent tax
levied for the year 1965, it is our opinion that
these collections   should be apportioned and dis-
tributed in accordance with the allocations    made
in Article   VII, Section 17 as it existed prior to
the November, 1965 amendment.
      It is a fundamental rule that money from
taxes levied and collected    for a certain purpose
may be expended for such purpose only.      Carroll v.
Williams, 109 Tex. 155, 202 S.W. 504 (19
V. City of South Houston,    137 S.W. 2c' 197
                                            ? Civ.
App. 1940, affd. 13b Tex. 218, 150 S.W.2d 74).
The five cent tax levied for the year 1965 was
levied for the purposes set out in Article     VII,
Section 17 prior to the November, 1965 amendment and
therefore  should be distributed   among the twelve
schools listed   at the time the tax levy was made.




                              -3303-
Honorable   Robert S. Calvert,   Page 6 (C-687   )


       The same general rule cited above would
apply as regards the distribution        of delinquent
tax collections     from past years, I.e. such
funds should be distributed       to the schools
named in and in the proportion       provided In
Article    VII, Section 17 as it existed at the
time the particular      tax was levied.    This
would also apply to any delinquent collections
in the future.      Thus whether based on the tax
levied under the 1947, 1956, or 1965 amendments
the distribution      of funds would depend on which
allocation     was in effect   at the time the
particular     tax was levied.
       The final question to be resolved involves
how the proceeds from the ten cent tax levied
should be allocated    among the seventeen schools
named in the November, 1965 amendment. The
language of the amendment is so clear and un-
ambiguous as to leave no question that the in-
tent is that the entire ten cents be divided
among all seventeen schools on the basis of the
allocation    formula set out in the amendment,
starting   with the tax levied for 1965 and con-
tinuing each year thereafter.
      However, the amendment also provides "that
nothing herein shall be construed as impairing
the obligation     Incurred by any outstanding notes
or bonds heretofore      ?ssued by any state instltu-
tions of higher learning       under this Section prior
to the adoption of this amendment but such notes
or bonds shall be paid, both as to principal
and interest,    from the fund as allocated    to any
such institution".
       Thus the Comptroller of Public Accounts should
allocate   the entire anticipated   proceeds of the ten
cent tax levy among the Institutions       named in the
November, 1965 amendment in accordance with the pro-
visions of such amendment, which will hereafter        be
referred   to as the "regular allocation."      However,
if it appears that an institution,      named in Section
17 of Article   VII, prior to the 1965 amendment, has
incurred valid obligations     by the issuance of notes
or bonds in accordance with the terms of Article        VII,
Section 17 as it existed prior to the 1965 amendment,
and that under the regular allocation       it will re-
ceive less than it would have received under the
                            -3304-
     .




Honorable   Robert S. Calvert,     page 7 (c-687   )


terms of Section 17 of Article       VII before the
1965 amendment, and that the regular alloca-
tion will not be sufficient      to meet these
outstanding obligations,      then the regular
allocation   must be revised to the extent neces-
sary to give such institutions       an amount suffi-
cient to meet such obligations       as they become
due.    However, in no case can the additional
amount thus allocated,     together with the instl-
tution’s   regular allocation    total more than the
amount that an institution      would have received
by virtue of the five cent levy under Article
VII, Section 17 as it existed prior to the 1965
amendment. The remaining funds to be received
from the ten cent tax levy, should then be allo-
cated in accordance with the regular allocation.
                    SUMMARY
                    ----_--
           The proceeds of the five cent
     ad valorem tax levied under Article   VII,
     Section 17 of the Constitution  of Texas
     for the year 1965 should be distri-
     buted among the schools listed and
     on the basis provided in said Article
     as it existed at the ~time the tax was
     levied.
           Delinquent ad valorem tax collections
     should be distributed   as provided by the
     terms of Article   VII, Section 17 as it read
     at the time the particular    tax was levied.
            The Comptroller of Public Accounts
     should allocate   the entire anticipated   pro-
     ceeds of the ten cent tax levy among the
     institutions   named in the November, 1965
     amendment in accordance with the provisions
     of such amendment which will hereafter       be re-
     ferred to as the “regular allocation”.
     However, if it appears that an institution,
     named in Section 17 of Article    VII, prior
     to the 1965 amendment, has incurred valid
     obligations   by the issuance of notes or
     bonds in accordance with the terms of Article
     VII, Section 17 as it existed prior to the


                          -3305-
Honorable   Robert S. Calvert,   page 8 (c- 687 )


     1965 amendment, and that under the regular
     allocation     it will receive less than it
     would have received under the terms of
     Section 17 of Article      VII before the 1965
     amendment, and that the regular alloca-
     tion will not be sufficient      to meet these
     outstanding obligations,      then the regular
     allocation     must be revised to the extent
     necessary to give such institutions        an
     amount sufficient      to meet such obligations
     as they become due. However, in no case
     can the additional      amount thus allocated,
     together with the institution's       regular
     allocation,      total more than the amount
     that an institution      would have received
     by virtue of the five cent levy under
     Article    VII, Section 17 as it existed
     prior to the 1965 amendment. The remain-
     ing funds to be received from the ten
     cent tax levy, should then be allocated
     in accordance with the regular allocation.
                             Respectfully      submitted,
                             WAGGONER CARR
                             Attorney General of Texas




                             Assistant      Attorney   General
APPROVED
OPINION COMMITTEE
W. V. Geppert,   Chairman
John Reeves
Malcolm Quick
Kerns Taylor
APPROVED FOR THE ATTORNEY
                        GENERAL
By T. B. Wright




                             -3306-